Citation Nr: 1402751	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana which denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.
	
The issue of entitlement to service connection for a hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current back disability.

2.  The Veteran does not have a current neck disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. § 1110 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Entitlement to service connection for a neck disability is not warranted.  38 U.S.C.A. § 1110 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Further, VA must provide the information for how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter in June 2008.  The Veteran was notified of the evidence needed to substantiate her claim, of the allocation of responsibility between herself and VA, and she was given the information for how VA determines disability ratings and effective dates.  The Board finds that VA has satisfied the duty to notify.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Also, during the appeal period the Veteran was afforded a VA medical examination in March 2009 that was adequate as the examiner reviewed the history, conducted an examination, and provided sufficient information to allow the Board to render an informed decision.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board finds that VA has satisfied the duty to assist.  38 U.S.C.A. § 5103A.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 303(a).  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The analysis below focuses on the most salient and relevant evidence.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Veteran contends that she has a back and neck disability related to an in-service car accident.  In her June 2008 claim, she contends that her back and neck disability began in 2005.  The Veteran states that she has "burning" pain in her back.  See also September 2011 VA treatment record.  She states that she mostly treats her back problems with over the counter medications because it still has burning sensations.  See July 2012 Form 9 Appeal.  

The service treatment records show that the Veteran was in an in-service car accident in August 2005.  She was treated for complaints of headache, left shoulder pain, and upper back pain.  On examination there was tenderness in her rhomboid muscle with spasm.  See August 2005 service treatment records.  No back or neck defect was noted at entry into service.  See August 2001 entry examination.  

The private treatment records from September 2005 to January 2006 show that the Veteran was treated for headache, spasm and tenderness in the cervical and thoracic spine, limitation of motion of the thoracic spine, tenderness and spasm of the bilateral shoulder muscles on the left, and radicular pain of the thoracic spine nerve root on the left.  A private x-ray report in September 2005 showed normal impressions for the skull, cervical and thoracic spine, and bilateral shoulders.                                                                                                                                                  In January 2006, Dr. Reynolds noted that the Veteran had improved to the point that she requested to be discharged from further treatment and follow-up at his clinic.  Dr. Reynolds noted that the strain, spasm, dysfunction and pain affecting the cervical paraspinous, thoracic paraspinous and the mid thoracic area on the left just inferior to the scapula had progressively improved and were "presently not a problem."  

The Veteran filed her claim for service connection in June 2008.

VA treatment records show that in March 2009, the Veteran was seen at the urgent care clinic for complaints of pain in her upper and lower back.  She complained that the pain was constant.  In a September 2011 VA treatment record, the Veteran complained of a burning pain in her back. 

VA x-ray reports in March 2009 showed normal impressions for the bilateral shoulders and the cervical and thoracic spine.  September 2011 VA x-ray reports of the neck and back were also negative. 

The Veteran was afforded a VA spine examination in March 2009.  The Veteran reported that she had neck and low back pain mostly on the left after the August 2005 in-service car accident.  After private treatment, the Veteran reported that she followed up with her local primary care physician.  At the examination, the Veteran complained of left sided neck and low back pain with occasional burning in her low back and neck.  She rated the neck pain as "6" and the low back as "8."  The examiner noted that there is a history of trauma to the spine.  The Veteran reported that she did not tolerate standing at her previous job.  On examination, there was pain with motion on the left side.  Range of motion testing of the cervical spine showed some limitation of motion, but no objective evidence of pain on active range of motion.  Range of motion testing of the thoraco-lumbar spine showed some limitation of motion, but no objective evidence of pain on active range of motion.  The examiner diagnosed the Veteran with a neck and back condition that was resolved with no residual.  The examiner stated that the physical exam was negative and that there was no evidence of objective, physically based residual of injury found.  

On VA examination in April 2009 for PTSD, the Veteran reported that she has had three motor vehicle accidents.  She indicated that she had one year of rehabilitation for her injuries sustained in those accidents.  She stated that she has orthopedic problems, does not take pain medication, but that her orthopedic pain is at an intensity of 7/10.  

On VA examination in September 2011, the Veteran's cervical and thoracolumbar spine showed no limitation of range of motion, and the examiner noted that there was no pain on motion.  In addition, there was no abnormality of the spinal muscle, to include guarding, spasm and tenderness.  There was no diagnosis of a back or neck disability.  

Entitlement to compensation for a service-connected disease or injury is specifically limited to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the veteran had a diagnosed disability during the pendency of the claim, the requirement of a present disability is satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to her symptoms and observations, such as burning sensations and pain in her back and neck.  However, regarding the Veteran's assertion that she currently has a back and neck disability, the diagnosis of a back and neck disability is a medical matter beyond the ability of a layperson to observe.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The diagnosis of a current back and neck disability requires specialized training and is therefore not susceptible of lay opinion.  Thus, as the Veteran is not competent to provide an opinion as to the nature of her disability, the issue of the Veteran's credibility is not reached.  

Moreover, even if the Veteran is considered competent to diagnose certain back and neck conditions, the Board, having considered the Veteran's statements as to her symptoms and observations, finds the objective medical results by skilled medical professionals are of greater probative value, as they performed medical examinations and based their opinions on the Veteran's medical history.  Furthermore, the medical professionals' opinions reflect their specialized knowledge, training, and experience.  Thus, the Veteran's lay opinion that she currently has a back and neck disability is outweighed by VA examination reports.  The March 2009 and September 2011 VA examinations show that the Veteran does not have a current back and neck disability and that there are no residuals from her 2005 back and neck injury.  The March 2009 and September 2005 x-ray reports show normal findings.  All objective medical evidence supports the finding that the Veteran does not currently have a back or neck disability.  Moreover, the 2005 private treatment records show that the Veteran's back and neck conditions had progressively improved and were not then a problem.    

The Board acknowledges the Veteran's complaints of burning sensations and pain in her back and neck.  However, VA examinations did not reveal any neurologic abnormalities with respect to the neck or back and no back or neck disability was diagnosed following examination.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the preponderance of the evidence is against finding that the Veteran has a current back and neck disability, the first element of service connection, a present disability, is not satisfied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For these reasons, the Board holds that service connection for a back and neck disability is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.


REMAND

The Veteran competently contends that she has had hearing loss symptoms since active duty and that she was exposed to different categories of gunfire as a Marine recruit.  See the July 2012 Form 9 Appeal and the December 2012 informal hearing presentation.  Accordingly, the Veteran should be scheduled for a VA examination to determine the nature and the etiology of the Veteran's hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's hearing loss.  Make the claims file available to the examiner for review of the case.  The examiner should note that this case review took place.  

The examiner is asked to opine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's hearing loss is related to military service.  

The examiner's attention is directed to the following:

(a) the Veteran's competent contentions that her hearing has gotten worse since service and that she has had hearing loss symptoms since active service.  See e.g., December 2012 Informal Hearing Presentation; July 2012 Form 9 Appeal.  

(b) The Veteran's contention, through her representative, that as a Marine recruit she went through training and was exposed to different categories of gunfire.  See December 2012 Informal Hearing Presentation.  

The examiner should provide complete rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report her symptoms and history.  

2. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


